Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
With regards to representative Claim 1 (Claim 12 is subject to a similar eligibility analysis), the claim recites:
the one or more waveform-dependent measurement preconditions defining one or more rules to which data received during the data acquisition is to conform; and one or more processors configured to: receive the one or more waveform-dependent measurement preconditions for data acquisition, determine whether a current configuration of the test and measurement instrument can be adjusted to implement the one or more waveform-dependent measurement preconditions for data acquisition, adjust the current configuration of the test and measurement instrument to a new configuration to implement the one or more waveform-dependent measurement preconditions for data acquisition when the test and measurement instrument can be adjusted to implement the one or more waveform-dependent measurement preconditions for data acquisition, and generate one or more alerts when the current configuration of the test and measurement instrument cannot be adjusted to implement the one or more waveform-dependent measurement preconditions for data acquisition.
The above highlighted in bold limitations comprise a process (statutory subject matter category, Step 1, MPEP 2106.03) that, under its broadest reasonable interpretation, falls into abstract idea exceptions as identified by the courts.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, under the Step 2A, Prong One, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion. 
  
The examiner concluded that this judicial exception is not integrated into a practical application (Step 2A analysis under Prong Two) based on the following analysis. 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
However, in the above claims, there is/are no additional element(s) to integrate the abstract idea into a practical application and/or it/they does/do not impose any meaningful limits on practicing the abstract idea. 
For example, additional elements/steps of an “interface configured to receive one or more waveform-dependent measurement preconditions for data acquisition”, “configure the test and measurement instrument to implement the one or more waveform-dependent measurement preconditions for data acquisition” (Claim 1) as well 
The additional elements/steps of “one or more processors” are generic computer components that do not reflect an improvement in the functioning of a computer and are not qualified for particular machine.  
The additional element in the preamble of ““test and measurement instrument” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application by imposing any meaningful limits on practicing the abstract idea. 
Therefore, the above claims are directed to an abstract idea.
		Further, under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
According to MPEP 2106.05 (d): “If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility”. 
For example, one or more processors are features that well-understood and purely conventional or routine in the relevant art, and they are recited at a high level of generality without adding “significantly more” to the application of the abstract idea.  As Electric Power Group, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools”.
The step of an interface configured to receive one or more waveform-dependent preconditions for data acquisition, defining rules, and correspondingly adjusting configuration as well as generating an alert are examples of well-understood/conventional technology as evidenced from a prior art of record and are insignificant extra-solution activity that does not meaningfully limits the exception and does not represent technological improvement (Please see, for example, Kohls [0028], Bhame [0028], Kadamus [0209]; Gilbert [0041, 0073, 0075, 0079, 0117, 0176], Underdal [0028, 0060], Stadler, Heller, Optimus).
		Therefore, the claims are not patent eligible.
With regards to the dependent claims, the claims are not patent eligible because they do not transform the abstract idea into a patent eligible application of the abstract idea.  These dependent claims either just extend the abstract idea of the independent claim(s) (Claims 2, 4, 7-11, 13, 16, 18, and 20) or recite further additional elements such as generating an alert (Claims 3, 12, 14, and 19) or generically reciting an interface (4, 5, and 8) that are not meaningfully limit the abstract idea, as explained above, and, therefore, comprise no additional elements that incorporate the abstract idea into a practical application (Step 2A) and do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-8, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Kohls et al. (US 2008/0082015), hereinafter ‘Kohls’ in view of Robert W. Stadler et al. (US 2015/0305641), hereinafter ‘Stadler’, and further in view of Jani Hyvonen et al. (US 2011/0119473), hereinafter ‘Hyvonen’.

With regards to Claim 1, Kohls discloses a test and measurement instrument (FIG. 1 illustrates an embodiment of the ECG acquisition device 30 [0020]; analysis system 80 [0028]), comprising: an interface (graphical user interface (GUI) 94 [0028]) configured to receive one or more preconditions for data acquisition (loading the acquisition device with a set of pre-conditions [0008]), the one or more preconditions defining one or more rules to which data received during the data acquisition is to in order to perform the above analysis, emphasis added; determine whether a current configuration of test and measurement instrument can be adjusted to implement the one or more preconditions for data acquisition (Steps 54-58-59, Fig.3), adjust the current configuration of the test and measurement instrument to a new configuration to implement the one or more preconditions for data acquisition when the test and measurement instrument can be adjusted to implement the one or more preconditions for data acquisition (“Collect More Data” command, Fig.3), i.e. implying appropriately configured system to “implement the one or more preconditions for data acquisition”, emphasis added) .
Kohls also discloses generating one or more alerts when the current configuration of the test and measurement instrument is not appropriately configured to implement the one or more preconditions for data acquisition (A pre-conditioned ECG system and method includes a patient signaling device configured to alert the patient to minimize the patient's activity so that an ECG measurement may be taken [0005]).

Stadler discloses waveform-dependent measurement preconditions for data acquisition that are received and used in defining one or more rules to which data received during the data acquisition is to conform (expected amplitude of an electrical signal corresponding to a ventricular contraction [0059]; Such a feature sets a maximum duration allowed for detecting ATP [0110]; the estimated cycle length is ATP. For example, control module 30 may analyze a regularity of the pacing pulse intervals, consistency of the pacing artifact amplitude, consistency of the pacing pulse slew rate, and/or consistency of the pacing pulse polarity. Typically, ATP would be consistent in some, if not all, of these aspects [0109]), determining whether a current configuration can (need) be adjusted and adjusting it (ICD system 14 is configured to detect pacing therapy delivered by pacing device 16 by analyzing sensed electrical signals and, in response to detecting the pacing therapy, modify sensing and/or tachyarrhythmia detection [0036]; analyzing the sensed electrical signals from lead 22 and, adjust sensing and/or detection in response to detecting the ATP [0053]; auto-adjusting sensing threshold of sense digital filter 66, which as described above, may dynamically vary between a percentage of the peak value of the signal input to sense digital filter 66 
Stadler also discloses when the current configuration cannot be adjusted (the large amplitude of the pacing pulses cause the auto adjusting sensing threshold to increase to a value that is too large to detect at least some of the cardiac events of the underlying rhythm subsequent to the pacing pulse. In turn, control module 30 does not have an accurate representation of cardiac events for use in detecting a tachyarrhythmia. The large pacing pulse may also cause artifacts in the ECG signal for a short time after the pacing pulse due to the pacing pulse exceeding the input range of the preamplifier, the input range of the ADC, the slew rate of the ADC, or otherwise affecting a component of the sensing channel [0064]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohls in view of Stadler, and further in view of Hyvonen to also consider waveform-dependent measurement preconditions for data acquisition (that define rules to which data received during the data acquisition is to conform), and based on them, determine whether a current configuration can (need) be adjusted, as discussed in Stadler, to improve accuracy of a cardiac event detection (Stadler [0064]) while predictably generating one or more alerts (“notification”), as discussed in Hyvonen, when such adjustment to configuration cannot be made. 

With regards to Claim 2, Kohls discloses that the one or more preconditions are static preconditions (The pre-conditioned ECG system and method also includes a pre-set buffer configured to hold a preset length of ECG data, and further configured to hold pre-set ECG parameters such as mean R-R interval, standard deviation of R-R interval [0005]) as well as interface that receives the preconditions as discussed in Claim 1.
 
With regards to Claim 6, Kohls further discloses the interface is a user interface [0028].

With regards to Claim 7, Kohls further discloses the one or more preconditions are conditional (Step 56, Fig.3). 

With regards to Claim 8, Kohls further discloses a memory configured to store the one or more preconditions for data acquisition (storage medium 88, database 90, Fig.6; The pre-conditioned ECG system and method also … further configured to hold pre-set ECG parameters such as mean R-R interval, standard deviation of R-R interval, or simple rhythm analysis [0005]), wherein the interface (94, Fig.6) is further configured to receive the one or more preconditions for data acquisition from the memory (ECG leads 84, processing device 86, connected to database 90 and storage medium 88, Fig.6; The ECG acquisition device further comprises of a data storage medium and a processor, the data storage medium configured to store the set of instructional data, and the processor configured to read and execute the set of instructional data [0006]; also, [0008-0009, 0028-0029]). 

With regards to Claim 12, Kohls in view of Hyvonen discloses the claimed limitations as discussed in Claim 1.

With regards to Claim 13, Kohls in view of Hyvonen discloses the claimed limitations as discussed in Claims 2 and 12.

Claim 16, Kohls in view of Hyvonen discloses the claimed limitations as discussed in Claims 7 and 12.

Claims 3, 4, 9, 11, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohls in view of Stadler, further in view of Hyvonen, and further in view of Harry M. Gilbert (US 2010/0010702), hereinafter ‘Gilbert’.

With regards to Claim 3, Kohls in view of Stadler, and further in view of Hyvonen discloses the claimed invention as discussed in Claim 1.
Kohls additionally discloses the one or more preconditions are dynamic preconditions, and the one or more processors are further configured to: receive data during the data acquisition (In some other cases, the pre-condition can be adjusted to wait for certain events to happen before analyzing current data segment [0025]).
However, Kohls does not specifically disclose determining whether the received data conforms to the one or more waveform-dependent preconditions; and generate one or more alerts when the data does not conform to the one or more waveform-dependent preconditions.
Stadler discloses waveform-dependent preconditions as discussed in Claim 1.
Stadler also discloses that these preconditions are dynamic (The sense digital filter 66 may, in one example, include an auto-adjusting threshold that dynamically varies between a percentage of the peak value of the signal input to sense digital filter 66 and a programmed minimum value [0062]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohls in view of Stadler, and further in view of Hyvonen, in further view of Gilbert wherein the one or more (waveform-dependent) preconditions are dynamic preconditions for accurate detection of cardiac events (Stadler 0062]), and the one or more processors are further configured to: receive data during the data acquisition; determine whether the received data conforms to the one or more preconditions; and generate one or more alerts when the data does not conform to the one or more preconditions, as discussed in Gilbert above, to optimize testing based on preconditions conformity (Thus, the vehicle state can be continually updated to maintain a current and accurate vehicle state that is available to the diagnostic system at any time in order to determine test preparation steps required to reconfigure the vehicle between diagnostic procedures in a diagnostic test sequence, Gilbert [0082]) while generating an alert as one of the actions to indicate that such conformity is not observed to reflect an invalid setting corresponding to the … precondition (Gilbert [0083]).

With regards to Claim 4, Kohls in view of Hyvonen, and Gilbert discloses the claimed invention as discussed in Claim 3.
In addition, Kohls discloses configuring the test and measurement instrument in response to the received data (current 10 sec data, step 54, Fig. 3) and the one or more 
Gilbert also discloses this feature (the vehicle state tracker 20 can receive feedback as described above indicating that the condition has been reversed, and can update the vehicle state, for example, in a memory register, to reflect an invalid setting corresponding to the condition, or precondition [0083]).

With regards to Claim 9, Kohls further discloses determining whether the test and measurement instrument current configuration is capable to implement the one or more preconditions for data acquisition (The system and method may analyze the current 10 seconds of ECG data when the preset parameters are met or when selected parameters are met with preset criteria [0005]). Kohls also discloses preconditions stored in the memory as discussed in Claim 8. 
However, Kohls does not specifically disclose determining a current configuration of a test and measurement instrument; and based on the current configuration, determine the one or more waveform-dependent preconditions to store in the memory. 
Hyvonen discloses determining a current configuration of a test and measurement instrument (a comparison is performed to determine if current settings pertaining to the virtual hardware matches the configuration rules applicable to the software use case ...If the configuration rules do not match the current settings, execution of the software use case can be stopped and/or alternatively, a notification can be generated, where the notification indicates that the configuration rules and the 
Gilbert discloses determining a current configuration; and based on the current configuration, determine the one or more preconditions to store in the memory (the vehicle state tracker 20 can receive feedback as described above indicating that the condition has been reversed, and can update the vehicle state, for example, in a memory register, to reflect an invalid setting corresponding to the condition, or precondition [0083]). 
Stadler discloses waveform-dependent preconditions as discussed in Claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohls in view of Stadler, further in view of Hyvonen, and further in view of Gilbert to determine a current configuration of a test and measurement instrument; and based on the current configuration, determine the one or more waveform-dependent preconditions (such as preconditions that did not match in the comparison, Hyvonen, above) while storing them in the memory to use in predictably re-configuring/adjusting configuration of the instrument for subsequent data 

With regards to Claim 11, Kohls in view of Stadler, and Hyvonen, and further in view of Gilbert discloses the claimed limitations as discussed in Claim 3, wherein Kohls discloses the one or more processors are further configured to receive two or more preconditions for the data acquisition (loading the acquisition device with a set of pre-conditions [0008]; also, [0028]).

With regards to Claim 14, Kohls in view of Stadler, and Hyvonen, and further in view of Gilbert discloses the claimed limitations as discussed in Claims 3 and 12.  

With regards to Claim 15, Kohls in view of Stadler, and Hyvonen, and further in view of Gilbert discloses the claimed limitations as discussed in Claims 4 and 12.

With regards to Claim 17, Kohls in view of Stadler, and Hyvonen, and further in view of Gilbert discloses the claimed limitations as discussed in Claims 8, 9, and 12.

With regards to Claim 20, Kohls in view of Stadler, and Hyvonen, and further in view of Gilbert discloses the claimed limitations as discussed in Claims 11 and 12.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kohls in view of Stadler, and Hyvonen, and further in view of William H. Bhame et al. (US 20090300437), hereinafter ‘Bhame’.
Kohls in view of Stadler, and Hyvonen discloses the claimed invention as discussed in Claim 1.
Kohls further discloses the interface (The acquisition device 96 may be coupled to an electronic device 92, including a graphical user interface (GUI) 94 [0028]). 
However, Kohls does not specifically disclose the interface is a programmatic interface.
Bhame discloses a programmatic interface [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohls in view of Stadler, and Hyvonen, in further view of Bhame to use a programmatic interface as well known in the art (Since each test and monitoring end device may have a unique (or standardized) communication interface, routing/hub device 302 may be configured to accommodate a variety of physical and programmatic interfaces, Bhame [0037]). 

	
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kohls in view of Stadler, and Hyvonen, and further in view of Olav Underdal et al. (US 2008/0005628), hereinafter ‘Underdal’

Claim 10, Kohls in view of Stadler, and Hyvonen discloses the claimed invention as discussed in Claim 8.
Kohls also discloses preconditions stored in the memory as discussed in Claim 8. 
However, Kohls does not specifically disclose the memory is further configured to store a plurality of identifiers, each identifier indicating one or more waveform-dependent preconditions for a particular test and measurement instrument configuration. 
Underdal discloses storing a plurality of identifiers, each identifier indicating one or more preconditions for a particular vehicle diagnostic system configuration [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohls in view of Stadler, and Hyvonen, in further view of Underdal to store a plurality of identifiers, each identifier indicating one or more waveform-dependent preconditions for a particular test and measurement instrument configuration to facilitate testing (the precondition identifier 28 can attempt to identify the test steps in the diagnostic procedure or in an initial failure mode test that correspond to a vehicle state or condition, rather than to an actual diagnostic test step, Underdal [0045]).

With regards to Claim 18, Kohls in view of Stadler, and Hyvonen, in further view of Underdal discloses the claimed limitations as discussed in Claims 10 and 12.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kohls in view of Stadler, and Hyvonen, and further in view of Christopher J. Kadamus et al. (US 2017/0007324), hereinafter ‘Kadamus’.
Kohls in view of Stadler, and Hyvonen discloses the claimed invention as discussed in Claim 12.
Kohls in view of Stadler, and Hyvonen also discloses receiving two or more waveform-dependent preconditions for data acquisition as discussed above. 
However, Kohls does not specifically disclose determining whether the two or more waveform-dependent preconditions are compatible; and generating an alert when the two or more waveform-dependent preconditions are not compatible. 
Kadamus discloses determining whether the two or more conditions are compatible; and generating an alert when the two or more conditions are not compatible (controller 210 and/or electronics module 107 are configured to enter an alarm or other alert state when two conditions that are incompatible occur [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohls in view of Stadler, and Hyvonen, in further view of Kadamus to determine whether the two or more waveform-dependent conditions (preconditions) are compatible; and generating an alert when the two or more waveform-dependent preconditions are not compatible to ensure safety of automatic (testing) procedures.
Response to Arguments
35 USC § 101
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. 
The Applicant argues (p.10): As the rejection under 35 U.S.C. § 101 in the present Office Action is identical to the previous rejections under 35 U.S.C. § 101, other than substituted claim language, the response to the previous rejection under 35 U.S.C. § 101 is reproduced below to preserve the arguments, which the Applicant believes still address the present rejection.
The Examiner submits that his previous response to all arguments in the NFOA dated 10/20/2021 as well as the Response to Arguments in the FOA dated 3/4/2021 are also fully applicable and are incorporated herein.
In short, the rejection is maintained because the abstract idea (mental process) is not limited by a practical application and no significantly more elements are recited. No improvement to computer technology similar to Enfish and Core Wireless is demonstrated technology and no particular machine is used. The Examiner disagrees that the recited mental steps such as determination whether the current configuration of the test and measurement instrument can or cannot be adjusted to implement preconditions for data acquisition cannot be performed by a human mind. A human being can also make a decision to adjust the instrument and then adjust it for data Optimus Sound Level Meters, in one example.
The Examiner additionally (to the previous Response) notes that the Applicants themselves indicate such (human/mental) possibility stating in the current arguments that “the invention provide an intuitive way to effectively configure a test and measurement device without needing to know how to configure the device” (p.9). 

35 USC § 103
The Applicant argues (p.16): steps 54, 58, 59 of Kohls do not determine "whether a current configuration of the test and measurement instrument can be adjusted to implement the one or more waveform-dependent measurement preconditions", as cited in claim 1, but rather, in these steps, Kohls are merely inspecting prior segment data, i.e., data that has been received and recorded into the device, to determine if the data conforms to pre-conditions. Determining whether data meets pre-conditions is distinct from and different than the claimed invention, which, as cited above, determines "whether a current configuration of the test and measurement instrument can be adjusted to implement the one or more waveform-dependent measurement preconditions", as recited in Claim 1.
The Examiner respectfully disagrees that “Determining whether data meets pre-conditions is distinct from and different than the claimed invention”.


The Applicants argue (p.16-17): Nor does Kohls "adjust the current configuration of the test and measurement instrument to a new configuration to implement the one or more waveform-dependent measurement preconditions for data acquisition when the test and measurement instrument can be adjusted to implement the one or more waveform-dependent measurement preconditions for data acquisition", also as recited in Claim 1. The Office Action cites Kohls' "Collect More Data" command, in Fig. 3, as teaching this feature, but the Applicant respectfully disagrees that collecting more data is the same as adjusting the current configuration of the test and measurement instrument, because no configuration is being changed in Kohls' ECG device by collecting more data. Instead, Kohls' device, by collecting more data, is still using the original configuration of the device, which is pre-programmed to collect more data or not collect more data as the program on Kohls operations. In other words, when Kohls collects more data or doesn't collect more data, that is not changing the configuration of Kohls' device, but rather merely choosing the correct, pre-programmed, branch of the program that is already pre- programmed in Kohls. 
The Examiner respectfully disagrees and submits that Kohls discloses that measurement instrument changes configuration interpreted under the BRI as a change adjusted configuration (“to collect more data”, p.17) if/when certain waveform-dependent measurement preconditions (Kohls [0008]; Fig.3) are not satisfied. In addition to collecting more data, further actions related to reconfiguring a device are implemented (a duration of the prior segment of ECG data and the current segment of ECG data is adjustable by a user, Kohls [0008]; the pre-condition can be adjusted to wait for certain events to happen before analyzing current data segment [0025]).
The Examiner further notes that Stadler also discloses determining whether a current configuration can (need to) be adjusted and adjusting it as discussed in the rejection.

The Applicant argues (p.18): Contrary to the statement in the Office Action, Stadler is not capable of operating, or even detecting, that the "current configuration of the test and measurement instrument cannot be adjusted to implement the one or more waveform-dependent measurement pre-conditions for acquisition". The example given in the Office Action, which describes the sensed value being too large to detect cardiac events in the underlying rhythm, is not detecting that Stadler's current configuration cannot be adjusted to accommodate for the increased amplitude. Indeed, when Stadler detects heart pacing signals, it implements a filter to remove the pacing signals from the tachyarrhythmia analysis … So, Stadler is not determining that it "cannot be adjusted to implement the one or more waveform-dependent measurement pre-conditions", because Stadler, can be adjusted to implement its pre-conditions.
The Examiner submits that Stadler discloses determining/detecting that “current configuration cannot be adjusted” when a determination is made that “the sensed value being too large to detect cardiac events” under the current configuration of a medical device and, correspondingly, adjusting the current configuration of the device by “implement(ing) a filter to remove the pacing signals from the tachyarrhythmia analysis” (Based on the knowledge that pacing is being or has been delivered, the subcutaneous ICD may make some sort of adjustment to account for the pacing. For example, the subcutaneous ICD may blank the sensing channel to remove the pacing pulse from the sensed electrical signal, adjust a tachyarrhythmia detection algorithm, make another adjustment, or a combination thereof. This disclosure describes the implementation of a pace detector and techniques for adjusting operation based on the detection of the pacing pulses [0007]). 

The Applicants argue (p.19): there is no motivation stated that would describe how an inventor starting with an ECG device of Kohls, would look to combine references of an implantable defibrillator (Stadler) and a validator to validate a virtual platform (Hyvonen) in arriving at the claimed invention.
The Examiner submits that “The court explained that the Supreme Court’s decision in KSR "directs [it] to construe the scope of analogous art broadly … KSR and our later cases establish that the legal determination of obviousness may include recourse to logic, judgment, and common sense, in lieu of expert testimony. . . . Thus, in appropriate cases, the ultimate inference as to the existence of a motivation to combine references may boil down to a question of "common sense," appropriate for resolution on summary judgment or JMOL." (MPEP 2143).
The Examiner additionally submits that the references are reasonably pertinent to the problem faced by the inventor (MPEP 2141.01(a)) and, therefore, represent analogous art.
Stadler is in the same field of medical devices and considers adjusting device configuration when needed/determined.
Hyvonen, while in a different field, discloses generating an alert when hardware (i.e. “test and measurement instrument”) configuration cannot be adjusted to match the configuration rules and current settings - a problem and a solution common to all hardware applications.
Therefore, the Examiner submits that there is a sufficient rationale to combine these references.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amy Brisben et al. (US 10321834) discloses waveform-dependent measurement preconditions for data acquisition that are received and used in defining one or more rules to which data received during the data acquisition is to conform and adjusting a current configuration (During such analysis, one or more features of the sensed signal of the vectors or combinations under review may be assessed using one or more metrics such as signal to noise ratio, stability/variability, amplitude, etc. A preferred configuration is then selected, Col.7, Lines 27-42).
David Herres, “The Difference Between Dynamic Range of an Oscilloscope and Dynamic Range of a Spectrum Analyzer”, 2016, 11 p., https://www.testandmeasurementtips.com/difference-dynamic-range-oscilloscope-dynamic-range-spectrum-analyzer/, discloses a waveform-dependent precondition that is received and used in defining rules to which data received during the data acquisition is to conform to accurately analyze signals as well as adjusting configuration of a test and measurement instrument. 
Optimus Sound Level Meters, User Manual, Sirrus, 2013, 47 p., https://www.cirrusresearch.co.uk/library/documents/manuals/optimus_sound_level_meters_user_manual_v2_2_EN.pdf, discloses user-adjustable configuration of a test and measurement instrument.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863